DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/5/20 and 9/9/20. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  10766635
Claim 1, 2-9 and 15-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  10766635 (Application Number: 15/916618).
Regarding Claim 1:
INSTANT – 16/985777, Claim1
US Patent: 10766635, Claim 1
 A carrier for controlling torque delivery to a payload, comprising: 
a carrier component configured to rotate about a carrier axis; 
 A carrier for controlling torque delivery to a payload, comprising:
a carrier component configured to rotate about a carrier axis;

a payload support structure coupled to the carrier component and configured to support the payload; and 
a payload support structure coupled to the carrier component and configured to support the payload;

an actuator configured to generate a correction torque through the carrier component in response to and to correct for an external torque exerted onto the payload support structure; and
a rotational device coupled to the payload support structure, configured to provide a supplemental torque to the payload support structure to compensate for a torque transmission delay of a first torque transmitted from the carrier component to the payload support structure, wherein the supplemental torque is applied before the first torque reaches the payload support structure, and the supplemental torque is applied in a same direction as the first torque.
a rotational device coupled to the payload support structure, comprising:
a non-rotating portion directly coupled to the payload support structure; and
a rotating portion configured to rotate freely to provide a supplemental torque to the payload support structure to compensate the correction torque for a torque transmission delay from the carrier component to the payload support structure when the carrier component rotates about the carrier axis, wherein the supplemental torque counteracts the external torque at the payload support structure before the correction 


10766635. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10766635.

Regarding Claims 2-9 and 15-20:
Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 2-9 and 15-20 of the instant application are recited in claims 1-9 of the US Patent No. 10766635. That is, each of claims 2-9 and 15-20 of the instant application is anticipated by claims 1-9 of US Patent No.  10766635.

Regarding Claims 10-14:
Claims 10-14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No.  10766635 (Application Number: 15/916618) in view of Webb (US 20140267805, hereinafter Webb).
Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claims 10-14 of the co-. 	However, this is known in the art as evidenced by Web, which is in the same field of endeavor, discloses the rotor is configured to rotate freely about a local axis, the local axis being parallel to the carrier axis and wherein the local axis extends through a center of mass of the payload support structure the supplemental torque is generated by applying an electric current having a first direction to the rotational device, thereby causing the rotor to accelerate the rotor exceeds the predetermined rotation speed, an electric current having a second direction opposite to the first direction is applied to the rotational device to cause the rotor to decelerate ([0070]-[0071; [0095], actuators for rotating the payload are DC motors. FIG. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by US Patent No.  10766635  by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140037278, hereinafter Wang) in view of Webb (US 20140267805, hereinafter Webb) and Rudier (US 20140367537, hereinafter Rudier).  
Regarding Claim 1, Wang discloses a carrier for controlling torque delivery ([0042]) to a payload ([0063], FIG. 1, a payload device 706), comprising: 
a carrier component ([0051], fig. 2, frame member 8; fig. 15, #8) configured to rotate about a carrier axis ([0049], stabilizing platform mounted to the base of a manned or unmanned aerial vehicle); 
([0051], fig. 2, frame member 6; fig.15, #6) coupled to the carrier component (coupled with frame member 8) and configured to support the payload (supporting payload fig. 2#, fig. 15, #1; [frame member 8 attached with frame member 6 via portions 35 and 36]); and 
a rotational device (FIG. 2, frame member 2; fig. 15, #2) coupled to the payload support structure (coupled with frame member 6, payload support structure), configured to provide a supplemental torque to the payload support structure ([0051], FIG. 2, second frame member 4 is rotatably coupled to the payload device 1).
 The difference between the prior art and the claimed invention is that Wang does not explicitly disclose to compensate for a torque transmission delay of a first torque transmitted from the carrier component to the payload support structure wherein the supplemental torque is applied before the first torque reaches the payload support structure and the supplemental torque is applied in a same direction as the first torque.
Webb from the same field of endeavor teaches compensate for a torque transmission delay of a first torque transmitted from the carrier component to the payload support structure ([0104], FIG. 9, a PID (proportional-integral-derivative) rate control element 920 that sets a torque value as an input to a power control element 930, which subsequently sets the required drive current for an actuator to achieve the torque value; [0106], setting required drive current for an actuator 1070 to achieve the torque value; [0151], FIG. 18, active stabilization controller based on the control signal setting a torque to control movement) wherein the supplemental torque is applied ([0106], the PID rate controller sets a torque value as an input to a power controller, which subsequently sets the required drive current for an actuator 1070 to achieve the torque value) 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).
Wang and Webb do not explicitly disclose the supplemental torque is applied in a same direction as the first torque.
Rudier from the same field of endeavor teaches supplemental torque is applied in a same direction as the first torque ([0051], further comprises a second drive assembly, able to drive into rotation the supporting structure 7 (illustrated in FIG. 2),  a second electric motor 50, able to drive into rotation the supporting structure 7, a second angular position sensor 52 and a second electric revolving joint; and the second electric motor 50 and the second angular position sensor 52 are adjacent according to the direction of the main rotation axis A).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang and Web by 

Regarding Claim 2, Wang in view of Webb and Rudier discloses the carrier of claim 1.		Wang further discloses wherein the first torque is generated by a first actuator and transmitted to the payload support structure when the carrier component rotates about the carrier ([0035], FIG. 1, stabilizing platform comprises a frame assembly, controller assembly and a motor (an actuator) assembly).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 3, Wang in view of Webb and Rudier discloses the carrier of claim 2.		Webb further discloses wherein the first torque is generated in response to and to correct for an external torque exerted onto the payload support structure ([0106], setting required drive current for an actuator 1070 to achieve the torque value; [0151], FIG. 18, active stabilization controller based on the control signal setting a torque to control movement; [0106], the PID rate controller sets a torque value as an input to a power controller). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).
Regarding Claim 5, Wang in view of Webb and Rudier discloses the carrier of claim 1.		Wang further discloses wherein the rotational device is disposed on a portion of the payload support structure ([0051], FIG. 2, the first frame member 2, the payload device affixed to the first frame member 2 such that the payload device and the first frame member are movable as a whole).

Regarding Claim 6, Wang in view of Webb and Rudier discloses the carrier of claim 1.		Wang further discloses wherein the rotational device includes a non-rotating portion directly coupled to the payload support structure and a rotating portion configured to rotate to provide the supplemental torque ([0051], FIG. 2, the first frame member 2, the payload device affixed to the first frame member 2 such that the payload device and the first frame member are movable as a whole).

Regarding Claim 7, Wang in view of Webb and Rudier discloses the carrier of claim 6.		Wang further discloses wherein the rotating portion of the rotational device is not directly coupled to the payload support structure such that the rotating portion is configured to rotate freely ([0051], FIG. 2, second frame member 4 is rotatably coupled to the payload device 1).

Regarding Claim 8, Wang in view of Webb and Rudier discloses the carrier of claim 1.		Webb further discloses wherein the rotational device is a reaction wheel comprising a second actuator ([0074], FIG. 3, actuator 312 supplies a rotational torque to be applied to the payload 370 to cause an angular acceleration of the payload 370 dependent on its moment of inertia about the axis).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 9, Wang in view of Webb and Rudier discloses the carrier of claim 8.		Webb further discloses wherein the second actuator is a rotational motor including a stator and a rotor, the stator being rigidly and directly attached to the payload support structure to transmit the supplemental torque directly to the payload ([0074], FIG. 3, actuator 312 supplies a rotational torque to be applied to the payload 370 to cause an angular acceleration of the payload 370 dependent on its moment of inertia about the axis; [0095], actuators for rotating the payload are DC motors. FIG. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 10, Wang in view of Webb and Rudier discloses the carrier of claim 9.		Webb further discloses wherein the rotor is configured to rotate freely about a local axis, the local axis being parallel to the carrier axis ([0070]-[0071; [0095], actuators for rotating the payload are DC motors. FIG. 6).
Furthermore, the teaching of the prior art of axis being parallel to the carrier axis is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of axis being parallel to the carrier axis would have yielded predictable results of improving flexibility and efficiency of the actuation operation. 

Regarding Claim 11, Wang in view of Webb and Rudier discloses the carrier of claim 10.		Webb further discloses wherein the local axis extends through a center of mass of the payload support structure ([0070]-[0071; [0095], actuators for rotating the payload are DC motors. FIG. 6).
Furthermore, the teaching of the prior art of local axis extends through a center of mass of the payload is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of local axis extends through a center of mass of the payload would have yielded predictable results of improving flexibility and efficiency of the actuation operation. 

Regarding Claims 12-15, Analogous rejection as the rejection of Claims 10 and 11 applies.

Regarding Claim 16, Wang in view of Webb and Rudier discloses the carrier of claim 9.		Webb further discloses further comprising: an inertia wheel mounted onto the rotor and configured to rotate freely with the rotor, the inertia wheel is configured to increase a length of time for which the supplemental torque is provided to the payload support structure ([0074], FIG. 3, actuator 312 supplies a rotational torque to be applied to the payload 370 to cause an angular acceleration of the payload 370 dependent on its moment of inertia about the axis; [0115] FIG. 14, stabilization control process - active stabilization system (gimbal) using a brushless DC motor 1420). 


Regarding Claim 17, Wang in view of Webb and Rudier discloses the carrier of claim 2.		Webb further discloses wherein the torque transmission delay is a result of a torsional deformation of a rotating portion of the first actuator and a torsional deformation of the carrier component ([0085], FIG. 4, scale is set as the error in the magnitude of gyroscope derived deflection; [0140]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 18, Wang in view of Webb and Rudier discloses the carrier of claim 1.		Webb further discloses wherein the supplemental torque is reduced or removed when the first torque is transmitted to the payload support structure ([0074], FIG. 3, actuator 312 supplies a rotational torque to be applied to the payload 370 to cause an angular acceleration of the payload 370 dependent on its moment of inertia about the axis; [0095], actuators for rotating the payload are DC motors. FIG. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 19, Wang in view of Webb and Rudier discloses the carrier of claim 18.		Webb further discloses wherein the supplemental torque is reduced or removed by applying an electric current to the rotational device that causes a rotor and/or an inertia wheel of the rotational device to decelerate ([0115] FIG. 14, stabilization control process - active stabilization system (gimbal) using a brushless DC motor 1420). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Regarding Claim 20, Wang in view of Webb and Rudier discloses the carrier of claim 3.	Wang further discloses the external torque is generated and transmitted to the payload support structure stabilizing platform holding a payload device ([0033] FIG. 1; [0034]).
Webb also discloses wherein the external torque is generated and transmitted to the payload support structure as a result of external disturbances exerted on the payload support structure ([0106], setting required drive current for an actuator 1070 to achieve the torque value; [0151], FIG. 18, active stabilization controller based on the control signal setting a torque to control movement; [0106], the PID rate controller sets a torque value as an input to a power controller). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang by compensating for a torque transmission delay as taught by Webb as above in order to sense an error between the desired and measured angles and aims to keep this error to a minimum, and errors due to friction, stiction and random walk are effectively cancelled (Webb, [0104]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140037278, hereinafter Wang) in view of Webb (US 20140267805, hereinafter Webb), Rudier (US 20140367537, hereinafter Rudier and further in view of Yang et al. (US 20160327847, hereinafter Wang) 
Regarding Claim 4, Wang in view of Webb and Rudier discloses the carrier of claim 2 but does not explicitly disclose wherein a distance from the first actuator to the payload support structure is substantially greater than a distance from the rotational device to the payload support structure.
 Yang from the same field of endeavor teaches wherein a distance from the first actuator to the payload support structure is substantially greater than a distance from the rotational device to the payload support structure ([0030], FIG. 1, base 1 is connected with a first support 2 by a base electric motor 1a (actuator) to a third support 4 (payload support structure) for carrying an image apparatus 5 (payload), distance from the actuator (motor 1a)  to the payload structure is greater than a distance from the rotational device to the payload support structure).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Wang, Webb and Rudier by having the structural arrangement as taught by Yang as above in order to provide simplified and stable gimbal structure and facilitate the control on the respective supports by the electric motors (Yang, [0034]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL D FEREJA/Examiner, Art Unit 2487